Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,5,7-10,15,17 and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Ohmura et al (8,196,793), who shows a method for fabricating an optical device with all of the recited limitations including;
fabricating an optical fiber (intrinsic), the optical fiber having two or more core profile zones that vary cyclically a plurality of times along the length of the optical fiber (given the claimed constant diameter, zones can be established arbitrarily), with transition zones in between each successive varied core profile zone of the optical fiber (since no features are claimed for the transition zones, these can be an arbitrary length in between successive core zones), wherein the two or more core profile zones have at least one different physical property (each zone has a different length); 
wherein each of the two or more core profile zones extends from a respective first end to a respective second end, and each of the two or more core profile zones defines a steady- state zone having a constant core index profile cross-section from the respective first end to the respective second end (see constant diameter in marked figure below); and 
wherein an outer diameter of the optical fiber remains constant along an entire length of the optical fiber (see constant diameter in marked figure below).

    PNG
    media_image1.png
    577
    833
    media_image1.png
    Greyscale

With respect to claim 2, the fiber is cleaved by blade 12.  This is done repeatedly (line 57, column 4), with each cut being in a different zone.
	As for claim 5, the fiber is glass.
	In regard to claims 7-10, since no specific features are assigned to each zone, these zones are defined by where the cuts are made midpoint to achieve the claimed subject matter, with the 1st and 2nd zones having different lengths, the 3rd and 4th zones having different lengths, the 1st and 3rd zones having the same lengths, and the 2nd and 4th zones having the same lengths.
	As for claims 15 and 17, all sections have the same diameter.
	In regard to claim 27, all of Ohmura’s core zones can transmit signals.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,5-10,12,13,15,17 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (10,114,172), Kojima et al.(2008/0267229), Koponen et al.(9,484,706), Spiegel (1,172,067) and Murphy et al.(2012/0207435)
Fact A:  Examiner takes Official Notice that Applicant’s final product is old and well known.  More specifically, an optical fiber having a small, but constant diameter core zone, a tapering diameter transition core zone and a large, but constant diameter core zone, all with a uniform diameter outside diameter.   For an example, see Holland’s adaptor 410 in figure 3, which has a small, but constant diameter core zone (on left), a tapering diameter transition core zone (in middle) and a large, but constant diameter core zone (on right), all with a uniform diameter outside diameter.  Additional examples can be provided if challenged, as this is well known.
	Fact B:  The office notes that it is old and well known to manufacture optical fiber with cyclically varying core diameters by a continuous drawing process.  For example, see Kojima’s figures 2 and 3.  A second example is Koponen, see lines 38-42 of column 2.
	Fact C:  The office notes it is known to make products having a short width at one end and a large width at the other end, by starting with an elongate preliminary product having a cyclically varying width, and alternately cutting at the wide point and the narrow point.  An example of this is Spiegel.
	Fact D: The office notes it is well known to cleave optical fibers, both at wide core sections and narrow core sections.  An example is Murphy, as in paragraph 0034.  A second example is Neilsen, see paragraph 106.
	Given that the end product is known (Fact A) and the preliminary product is known (Fact B) and the method of converting a similarly cyclically varying preliminary product into a similarly narrow-to-wide end product is known (Fact C), it would have been obvious to one of ordinary skill to have employed Applicant’s claimed method to convert a preliminary optical fiber having a cyclically varying core zones of constant diameter into an end product optical fiber having a small constant-diameter core at one end, a tapered transition zone, and a large constant-diameter core at the other end, all with a constant outside diameter, by using the method of Fact C.  The motivation is to make the end product “very economically and without waste” (Speigel’s lines 11-12, column 1).  If there is any doubt about applying Speigel’s cutting method to optical fibers, take note that the cutting of optical fibers at both wide and narrow sections is a well developed art, as per Fact D.
	With the above, claims 1-3,12,25 and 26 do not need to be further addressed.
	In regard to claims 5 and 27, numerous of the above references mention the core being glass or plastic, and configured to transmit signals.
	With respect to claims 6,9 and 13, note the transitions zones in all the references in Fact A and Fact B and Fact C and Fact D.  
As for claims 7,8,10 and 17, Speigel teaches subsequent 3rd and 4th cuts at the claimed areas.
In regard to claim 15, the first and third cuts of Speigel are considered to be the claimed 1st and 2nd cleaved ends.  Based on Applicant’s disclosure, it appears the goal is to have these 1st and 2nd cleaves be the same diameter, thus the term “substantially” is interpreted to mean “within manufacturing tolerances”.
	With regard to claim 28, Koponen teaches simultaneous core diameter changing and drawing, on lines 35-67 of column 2.

Applicant’s arguments have been considered but are largely moot because the new grounds of rejection.
Applicant’s amendments have overcome the prior art rejection of record.
Applicant’s amendment has overcome the rejection under 35 USC 112.
Inasmuch as the arguments against the old 102 rejection apply to the new 102 rejection, it is noted that on page 10 of the arguments, Applicant lists “non-limiting” examples of what might constitute a “different physical property”.  Since Applicant has listed differing diameters (a size difference) and stated that this is non-limiting, it is appropriate to include length differences (also a size difference), as done in the Ohmura rejection above.
Inasmuch as the arguments against the old 103 rejection apply to the new 103 rejection, Applicant argues that Kojima’s cladding is not constant diameter.  However, Koponen teaches how to perform this core-undulating while still having a constant diameter cladding.
Applicant further argues that Kojima and Koponen don’t teach constant diameter core zones.  However, this is taught by Holland, and one of ordinary skill could easily adapt the processes of Kojima or Koponen to produce constant diameter core zones.
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724